DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1 and 3-20 are pending and are examined herein.
Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities.  Appropriate correction is required.
Claim 6 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. 
Claims 1, 7 and 8 are objected to because of the following informalities: 
Claim 1 is missing the word “a” between providing and library in step (a).
Claim 7 is missing a word such as “the” or “said” before “solid support”.
Claim 8 is missing a word such as “the” or “said” before “binding protein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Dorange et al. and Costa et al.
Claims 1, 5-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorange et al. (WO 2015/049278 A1, cited in the IDS filed 03/26/2020) and further in view of Costa et al. (US 2004/0185484 A1, cited in the IDS filed 03/26/2020).
Regarding claim 1, Dorange teaches a method of analyzing rare nucleic acid species comprising: (a) providing library of double-stranded nucleic acids; (b) denaturing the library; (c) renaturing the library under conditions sufficient to renature abundant nucleic acid species, wherein a portion of the library comprising less abundant nucleic acid species does not renature; (d) contacting the library with a nucleic acid binding protein that preferentially binds to double-stranded nucleic acids; and 
(e) separating renatured abundant nucleic acid species from the less abundant nucleic acid species (e.g. Claim 1)
However, Dorange does not teach wherein separating comprises immobilizing the binding protein to a solid support.
Costa teaches wherein separating comprises immobilizing the binding protein to a solid support (e.g. para. [0027]; “streptavidin-coated magnetic beads”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to immobilize the binding protein of Dorange to a solid support.  One of ordinary skill would have been motivated to do so because in accordance with MPEP 2141 section III (A) citing KSR international Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements in accordance to known methods to yield predictable results is obvious.  There is a reasonable expectation of success in combining Dorange and Costa because both are concerned with the isolation of nucleic acids.
Regarding claims 5 and 6, Costa teaches wherein said binding protein comprises adaptor sequences which comprise a binding moiety capable of binding to a solid support (e.g. para. [0027]; “When universal adaptor B contains a 5'-biotin, 
Regarding claim 7, Costa teaches wherein said binding moiety comprises biotin and solid support comprises streptavidin (e.g. para. [0027]; “When universal adaptor B contains a 5'-biotin, magnetic Streptavidin-coated Solid Supports are used to capture and isolate the AB, BA, and BB populations”).
Regarding claims 9 and 10, Dorange teaches wherein denaturing comprises heat denaturing and wherein heat denaturing comprises application of heat above 85°C (e.g. pg. 8, Lines 14-17; “comprises a step of inducing the denaturation of nucleic acid molecules wherein nucleic acid samples are placed at a temperature comprises between about 85°C and about 105°C, preferably between about 90°C and about 100°C, and preferably about 95°C.
Regarding claims 11 and 12, Dorange teaches wherein renaturing comprises lowering the denaturation temperature to a temperature of about 40°C to about 65°C for a sufficient period of time to renature abundant nucleic acid species and wherein said sufficient period of time comprises about 30 minutes to about 24 hours (e.g. pg. 8, Lines 24-26; “comprises a step of inducing the renaturation of nucleic acid molecules wherein nucleic acid are placed at a temperature of about 70°C for the time necessary for renaturation, preferably for at least 4 hours.” Also line 18; “The term "about" designates a possible variation of more or less 10%.”)
Regarding claim 13, Dorange teaches wherein denaturing comprises chemical denaturing (e.g. pg. 8 lines 1-5).
Regarding claim 14, Dorange teaches further comprising sequencing the separated less abundant nucleic acid species (e.g. pg. 10, lines 19-24).
Regarding claim 15, Dorange teaches wherein the library comprises genomic DNA (e.g. pg. 11, line 22).	Regarding claim 16, Costa teaches wherein the library comprises randomly sheared DNA (e.g. para. [0048]).
Regarding claim 17, Dorange teaches wherein the library comprises double-stranded cDNA (e.g. pg. 10, line 16).
Regarding claim 18, Costa teaches wherein the nucleic acids in the library comprise adaptor sequences ligated to the ends of the nucleic acids (e.g. para. [0027]).
Regarding claim 19, Costa teaches wherein the adaptor sequences comprise one or more of: amplification priming binding region, sequencing primer binding region, and promotor sequences for in vitro transcription (e.g. para. [0062]).
Regarding claim 20, Dorange teaches wherein said abundant nucleic acid species comprise highly repetitive sequences (e.g. pg. 5, lines 13-21; “detection in a biological sample of at least one rare nucleic acid from…a culture of eukaryotic cells, a culture of prokaryotic cells, a culture of both eukaryotic and prokaryotic cells.”)  A culture of cells would necessarily comprise many of the same sequences (i.e., repetitive sequences).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 10,640,809 B2
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,640,809 B2, (referred to ‘809 hereinafter) in view of Dorange et al. (WO 2015/049278 A1, cited in the IDS filed 03/26/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, the ‘809 patent claims steps (a)-(e) (e.g. see claims 1 and 2).
For claim 3, the ‘809 patent claims the transposase (e.g. see claim 1).
For claim 4, the ‘809 patent claims the Tn5 or TS-Tn5 transposase (e.g. see claim 3).
For claims 5 and 6, the ‘809 patent claims the binding protein (transposase) comprises adapter sequences which comprise a binding moiety capable of binding to a solid support (e.g. see claim 4).
For claim 7, the ‘809 patent claims wherein the binding moiety comprises biotin and the solid support comprises streptavidin (e.g. see claim 5).
For claim 8, the ‘809 patent claims wherein the binding protein (transposase) comprises adaptor sequences which are not compatible with downstream amplification and sequencing (e.g. see claim 6).
For claim 9, the ‘809 patent claims heat denaturing (e.g. see claim 7).
For claim 10, the ‘809 patent claims are silent on the temperature of the heat denaturing, however, Dorange teaches denaturation at temperatures in the range 85-105 ºC (e.g. as per page 8).
For claim 11, the ‘809 patent claims the renaturing temperature of about 40-65°C (e.g. see claim 8).
For claim 12, the ‘809 patent claims are silent on the renaturing time, however, Dorange teaches renaturation at temperatures of about 70 ºC for at least 4 hours (e.g. as per page 8).
For claim 13, the ‘809 patent claims chemical denaturing (e.g. see claim 9).
For claim 14, the ‘809 patent claims sequencing the separated less abundant nucleic acid species (e.g. see claim 10).
For claim 15, the ‘809 patent claims a genomic DNA library (e.g. see claim 11).
For claim 16, the ‘809 patent claims a randomly sheared DNA library (e.g. see claim 12).
For claim 17, the ‘809 patent claims a double stranded cDNA library (e.g. see claim 13).
For claim 18, the ‘809 patent claims adapter sequencing ligated to the ends of the nucleic acids (e.g. see claim 14).
For claim 19, the ‘809 patent claims wherein the adaptor sequences comprises one or more of: amplification priming binding region, sequencing primer binding region, and promoter sequences for in vitro transcription (e.g. see claim 15).
For claim 20, the ‘809 patent claims wherein said abundant nucleic acid species comprise highly repetitive sequences (e.g. see claim 16).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to denature and renature the DNA as per the time and temperatures of Dorange.  One of ordinary skill would have been motivated to do so because in accordance with MPEP 2141 section III (A) citing KSR international Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements in accordance to known methods to yield predictable results is obvious.  There is a reasonable expectation of success in combining Dorange and the ‘809 patent because both are concerned with the isolation of nucleic acids.

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639